Title: From Thomas Jefferson to Richard Caswell, 22 June 1779
From: Jefferson, Thomas
To: Caswell, Richard



Sir
Wmsburg June 22d. 1779

The Washington and Caswell Gallies belonging to this Commonwealth originally built for the protection of Ocracock Inlet in conjunction with others proposed to be built by your State being so much out of repair as to render it necessary to incur a considerable expense to refit them for Service, their condition and future station were submitted to the consideration of our General Assembly. Our Trade through that inlet to and from South Quay has from experience been found inconvenient and therefore of itself has got mostly into a different channel, so that the little remaining there from this State will not justify the Expense of keeping those Gallies any longer at their present Station. We are uninformed whether you were diverted from your purpose of building the additional Gallies to act in conjunction with ours by a similar Want of importance in the trade, or of necessaries to build Gallies. If the latter, and you think the Washington and Caswell may be made to answer your purpose, we are authorized by the General Assembly to offer them to you at such fair estimation as may be agreed on between us, I apprehend without difficulty. I shall be obliged by your Answer to this; as early as convenient, as we are directed, if you should not want them, to dispose of them otherwise for the Service of this State.
I have the honor to be your Excellency’s most obedt & mo: hble Servt,

Th: Jefferson

